ITEMID: 001-67796
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: AKBINGOL v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Seraffedin Akbingöl, is a Turkish national, who was born in 1965 and lives in Plattling. He was represented before the Court by Mrs Angelica Lex, a lawyer practising in Munich.
On 30 June 1997 the applicant was convicted by the Munich Regional Court (Landgericht München) of an offence under the Associations Act (Vereinsgesetz) and sentenced to six months imprisonment on probation. He was found guilty of having participated in Germany in activities of illegal Turkish organisations.
On 31 October 1997 the Public Prosecutor at the Munich Regional Court served the applicant with a notice to pay the costs, including costs for the translation of his telephone conversations from Kurdish and Turkish into German. These conversations were taped in the course of the criminal investigation.
The applicant unsuccessfully challenged the inclusion of the translation costs in this assessment of the costs. On 19 February 1999 his appeal was dismissed by the Bavarian Court of Appeal (Bayerisches Oberstes Landesgericht) which held, inter alia, that the accused should bear the costs of such part of the proceedings as concerned the act that gave rise to the conviction. The applicant's conviction was mainly based on the telephone tapping. Article 6 § 3 (e) of the Convention did not prevent translation costs being awarded against a convicted person. This provision had the purpose of ensuring that, irrespective of his financial situation, an accused who could not understand or speak the language used in court had the right to an effective defence and accordingly to a fair trial. The free assistance of an interpreter had therefore to cover all the issues which were relevant for the defence. There would be a breach of the principle of equality of arms between the prosecution and the defence where an accused was deprived of the opportunity to have knowledge of these issues.
However, the situation found in the present case did not affect the applicant's rights under Article 6 § 3 (e). The translation of the applicant's telephone conversations was not necessary for his defence. It was required for the investigations to be carried out in a Kurdish or Turkish speaking environment. These costs were therefore excluded from the scope of Article 6 § 3 (e) of the Convention. This provision did not imply that a foreign accused was exempted from the payment of the costs of the investigations in so far as they resulted from the use of his mother tongue.
On 14 April 1999 the Federal Constitutional Court (Bundesverfassungsgericht), sitting as a panel of three judges, refused to entertain the applicant's constitutional complaint.
